DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REJECTIONS WITHDRAWN
There are no rejections withdrawn.

REJECTIONS REPEATED
All of the 103 rejections set forth in the non-final rejection of 10/6/21, pages 2-5, paragraphs 3-5 are repeated for the reasons of record.  Applicant has amended independent claim 14 by the limitation, “having at least one gusset formed inline using a blown film line”, which has been given little to no patentable weight since said limitation is a method limitation in a product claim and method limitations are not germane to the patentability of a product in a product claim (MPEP 2113). 

NEW REJECTIONS
There are no new rejections.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 11/19/21 have been carefully considered but are deemed unpersuasive.
Applicant’s summary of the instant invention and current amendment to the claims is acknowledged.
Applicant has argued that Vadhar does not disclose or suggest a gusseted tubular multilayer film product as claimed, in which the gusseted tube having at least one gusset is formed using a blown film line.  However, the limitation, “having at least one gusset formed inline using a blown film line”, which has been given little to no patentable weight since said limitation is a method limitation in a product claim and method limitations are not germane to the patentability of a product in a product claim (MPEP 2113).
Applicant has argued that Vadhar discloses an overlapping seam, or longitudinal seams.  However, applicant’s claims do not structurally exclude an overlapping seam, or longitudinal seams.  Although applicant has argued that the method of Vadhar would result in an overlapping seam, or longitudinal seams, there is no direct teaching of an overlapping seam, or longitudinal seams.
Applicant has argued that Vadhar is not suggestive of a gusseted tube that would exhibit the claimed flex crack resistance of less than three pinholes and Kani does not disclose a gusseted tubular multilayer film product, and neither reference (Vadhar or Kani) discloses a gusseted tubular multilayer film product in which the gusseted tube is formed using a blown film line  and includes an ethylene vinyl alcohol layer and a layer of low density ethylene-alpha-olefin copolymer, wherein the product has a flex crack resistance of less than three pinholes. Nether reference addresses the unique challenges that occur when subjecting an ethylene vinyl alcohol layer to an inline gusseting process during blown film coextrusion, which subjects the gusseted tubular structure to unique stresses caused by the rotating motion of the blown film 
However, Vadhar discloses a gusseted tubular multilayer film product (Figs. 2A — 2C, column 1, lines 6-23, column 3, lines 9-25, column 7, lines 44-47, column 18, lines 52- 63), comprising: a layer comprising ethylene vinyl alcohol (column 3, lines 30-55, column 5, lines 51-67, column 9, lines 29-47); and a layer comprising an ethylene alpha olefin copolymer with a density of less than 0.915 g/cm (column 14, lines 46-67, column 15, lines 1-18); wherein the multilayer film product comprises a gusseted tube (Figs. 2A — 2C, column 1, lines 6-23, column 3, lines 9-25, column 7, lines 44-47, column 18, lines 52-63).  Vadhar also discloses wherein the multilayer film comprises an inner layer, an outer layer and a barrier layer, further comprising an intermediate layer located between the inner layer and outer layer, wherein the intermediate layer comprises an ethylene alpha olefin copolymer, wherein the barrier layer includes the layer comprising ethylene vinyl alcohol (column 38, line 30 through column 6, line 14, column 14, line 47 through column 15, line 57).  Kani discloses a flex crack resistance of less than 3 pinholes (zero pinholes, paragraph [0025]) in a bag-in-box film container, as well as tubular, comprising EVOH and ethylene alpha olefin copolymer layers (paragraphs [0022], [0169 — 0196]) for the purpose of providing superior transparency, flexibility and free from pinholes (paragraph [0025)).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 
The argument that neither reference specifically addresses the unique challenges that occur when subjecting an ethylene vinyl alcohol layer to an inline gusseting process during blown film coextrusion, which subjects the gusseted tubular structure to unique stresses caused by the rotating motion of the blown film bubble, collapsing frame and gusseting apparatus while the gusseted tube is being formed is not germane to the patentability of applicant’s recited product because method limitations are not germane to the patentability of a product in a product claim (MPEP 2113).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
December 5, 2021